


110 HR 1279 IH: Direct Support Professionals Fairness and Security Act of

U.S. House of Representatives
2007-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1279
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2007
			Mrs. Capps (for
			 herself and Mr. Terry) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to provide
		  funds to States to enable them to increase the wages paid to targeted direct
		  support professionals in providing services to individuals with disabilities
		  under the Medicaid Program.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited as the Direct Support Professionals Fairness and Security Act of
			 2007.
			(b)FindingsCongress
			 finds the following:
				(1)Direct support professionals (including
			 workers referred to as direct support workers, direct care workers, personal
			 assistants, personal attendants, paraprofessionals) are the primary providers
			 of long term care services for millions of individuals who have physical or
			 mental disabilities. Direct support professionals provide assistance with
			 activities of daily living, instrumental activities of daily living, assistance
			 with rehabilitation, habilitation, training needs and other tasks. All provide
			 essential supports that help keep individuals with disabilities connected to
			 their communities.
				(2)These workers who
			 provide intimate supports are predominately female and many are the sole
			 breadwinners of their families. Although working and paying taxes, many women
			 in these jobs remain impoverished and are eligible for many of the same Federal
			 and state public assistance programs upon which the very individuals with
			 disabilities to whom they provide supports must depend.
				(3)Throughout the
			 nation, there is a critical shortage of direct support professionals. Vacancy
			 and turn over rates are high. In many parts of the country, individuals with
			 disabilities are unable to access the services they need, thereby jeopardizing
			 their health and quality of life, placing even greater burdens on their family
			 members and informal caregivers and creating long waiting lists for community
			 placement.
				(4)The crisis that
			 the nation faces today will only get worse. Over the next 30 years, there will
			 be a rapid rise of the population over 65 years of age. At the same time,
			 advances in medical science and drug therapy are increasing the number of
			 people, of all ages, living with severe disabilities. Thus, while demand for
			 direct support professional services is increasing, the pool of younger, entry
			 level workers is shrinking. By 2010, more than 780,000 additional workers must
			 be found to fill long-term direct support staff positions.
				(5)To stabilize and
			 increase the number of direct support professionals in the work force, the
			 wages and benefits of direct support professionals must be improved and made
			 equitable among long term support options.
				(6)Medicaid is the
			 single-largest payor of long-term supports and services for people with
			 disabilities. Enhanced Federal Medicaid matching funds should be available to
			 assist states committed to addressing wage differentials among direct support
			 professionals by increasing the wages of direct support professionals and
			 supporting and improving the stability of the direct support professional
			 workforce.
				2.Medicaid
			 amendment
			(a)Authorizing
			 establishment of direct support professional wage enhancement
			 plansTitle XIX of the Social
			 Security Act is amended—
				(1)by redesignating
			 section 1939 as section 1940; and
				(2)by inserting after
			 section 1938 the following new section:
					1939.Direct support
		  professional wage enhancement plan(a)State
				OptionAs a condition for the
				receipt of increased funding described in subsection (f), a State is required
				to provide for the implementation of a direct support professional wage
				enhancement plan under this section.
							(b)Direct support
				professional wage enhancement plan
								(1)In
				generalFor purposes of this section, the term direct
				support professional wage enhancement plan means a plan of a State that
				the Secretary determines meets the following requirements:
									(A)Deadline for
				submissionThe plan is submitted to the Secretary not later than
				120 days after the date the Secretary provides notice to States under paragraph
				(3).
									(B)Contents
										(i)Equalization of
				hourly wage ratesThe plan must describe how the State intends to
				use the funds made available under this section to increase the hourly wage
				rate of targeted direct support professionals so that by the end of the 5-year
				implementation period (as defined in subsection (g)(4)) such rate is equal to
				the average hourly wage rate of reference direct support professionals.
										(ii)Additional
				provisionsThe plan must include the additional information
				described in subsection (c).
										(C)ImplementationThe
				plan must be developed and implemented in accordance with subsection
				(d).
									(D)Annual
				reportsThe State must provide for annual assessments and reports
				in accordance with subsection (e).
									(2)Modification of
				planNothing in this section shall be construed as preventing a
				State from time to time and with the approval of the Secretary from modifying a
				direct support professional wage enhancement plan so long as such plan, as
				modified, continues to meet the requirements of paragraph (1).
								(3)NoticeNot
				later than 90 days after the date of the enactment of this section, the
				Secretary shall provide notice to States regarding the provisions of this
				section, including the availability of enhanced funding to implement direct
				support professional wage enhancement plans.
								(c)Contents of
				planA direct support professional wage enhancement plan shall
				include, consistent with the other requirements of this section, the
				following:
								(1)A description of
				how the State intends to use funds provided under this section to meet the
				requirement of subsection (b)(1).
								(2)A description of
				the prevailing hourly wage rates for targeted direct support professionals
				before the implementation of such plan and any hourly wage rate differentials
				between targeted direct support professionals and reference direct support
				professionals.
								(3)The impact of wage
				differentials and labor market conditions on the recruitment and retention of
				targeted direct support professionals, including current or projected labor
				shortages.
								(4)The identification
				of a specific, five-year performance goal to increase the hourly wage rate of
				targeted direct support professionals so as to eliminate any wage rate
				differential between targeted and reference direct support professionals and
				the methodology to be used by the State to achieve its goal.
								(5)The annual
				performance goals and targets that the State will monitor to track progress
				toward achieving its five-year performance goal.
								(6)Current efforts to
				increase and stabilize the State’s direct support professional labor force and
				how the plan shall be coordinated with such efforts.
								(7)Methods for
				assuring that funds provided under this section shall be spent in accordance
				with such plan, and shall not be used to supplant existing funds for wages and
				benefits or to reduce the State’s expenditures below the amount that the State
				would have paid had the plan not been in effect.
								(8)A description of
				the stakeholders and collaborative process used consistent with subsection (d)
				to develop the plan and the means by which such collaboration shall continue
				during the implementation of the plan.
								(9)Assurances
				satisfactory to the Secretary that upon the expiration of the 5-year
				implementation period, the State shall provide funding necessary to maintain
				the wage rates attained under the plan for targeted direct support
				professionals at the five-year performance goal increased annually thereafter
				by a percentage that is not less than the annual percent increase in the
				employment cost index (as published quarterly by the Bureau of Labor
				Statistics).
								(d)Development and
				implementation of planA direct support professional wage
				enhancement plan shall be developed and implemented in collaboration
				with—
								(1)targeted
				individuals with disabilities and family representatives;
								(2)targeted direct
				support professionals;
								(3)agencies or
				provider organizations that serve targeted individuals with disabilities and
				employ targeted direct support professionals; and
								(4)individuals and
				organizations representing the interests of those described in paragraphs (1)
				through (3).
								(e)Annual
				assessment and report
								(1)In
				generalA State shall—
									(A)perform an assessment of the operation of
				the direct care support professional wage enhancement plan in the State in each
				fiscal year; and
									(B)report to the Secretary by January 1
				following the end of the fiscal year, on the results of such assessment.
									(2)ContentsEach
				such assessment shall include the following:
									(A)An assessment of
				the effectiveness of the plan in increasing the wages of targeted direct
				support professionals and reducing or eliminating the wage gap with reference
				direct support professionals.
									(B)An assessment of
				the State’s progress in meeting its annual performance goals under the
				plan.
									(C)An assessment of
				the effectiveness of the State’s collaboration with stakeholders on plan
				development and implementation issues.
									(D)A review and
				assessment of State activities to coordinate the plan with other activities in
				the State to improve and stabilize the direct support professional
				workforce.
									(E)Recommendations
				for improving the plan.
									(F)Such other
				information as the Secretary may specify.
									(f)Increase in
				payment to implement plan
								(1)In
				generalSubject to paragraph (2), for each calendar quarter
				during the 5-year implementation period in which a direct support professional
				wage enhancement plan is in effect under this section in a State, the amount of
				payment for medical assistance under section 1903(a)(1) shall be increased by
				the wage enhancement incentive percentage (as defined in paragraph (3)(G))
				multiplied by the portion of total funds expended during the quarter for the
				provision of direct support services to targeted individuals that are
				attributable to the wages of targeted direct support professionals.
								(2)Limitation
									(A)In
				generalPayments made under paragraph (1) shall be used only to
				increase the wages of targeted direct support professionals.
									(B)Treatment of
				employee benefits and salary related benefitsFor purposes of
				subparagraph (A), payments for costs of employee benefits and other salary
				related benefits (including mandatory employment taxes and benefits) shall be
				treated as payments to increase the wages of targeted direct support
				professionals so long as payments attributable to such non-wage benefits do not
				exceed 20 percent of the total amounts that increase the wages of targeted
				direct support professionals.
									(3)DefinitionsFor
				purposes of this subsection:
									(A)Annual rate
				differential percentageThe term annual rate differential
				percentage means, with respect to a State for a year in which the direct
				support professional wage enhancement plan is in effect, the percent of the
				direct support professional wage rate differential (as defined in subparagraph
				(E)) to be paid under plan for the year.
									(B)Average
				reference direct support professional hourly wage rateThe term
				average reference direct support professional hourly wage rate
				means, for a year under a direct support professional wage enhancement plan,
				the average direct support professional hourly wage rate (as defined in
				subparagraph (D)), including any projected increase, paid in the year to
				reference direct support professionals who are employed by the State or, if
				there are no such employees, to reference direct support professionals who are
				employed by local governments in the State, or, when necessary to meet the
				purpose of the plan, any other reference wage rate defined by the State and as
				approved by the Secretary.
									(C)Base-year
				average targeted direct support professional hourly wage rateThe
				term average targeted direct support professional hourly wage rate
				means, for a State, the average direct support professional hourly wage rate
				(as defined in subparagraph (D)) paid to targeted direct support professionals
				under the State plan in the 12-month-period immediately preceding the 5-year
				implementation period.
									(D)Direct support
				professional hourly wage rateThe term direct support
				professional hourly wage rate means—
										(i)the rate of hourly
				wage paid to a direct support professional; plus
										(ii)mandatory
				employment taxes and benefits (as defined in subparagraph (F)) paid (as
				computed and applied on an hourly basis) with respect to such
				employment.
										(E)Direct support
				professional wage rate differentialThe term direct support
				professional wage rate differential means, for a State for a year, the
				amount by which—
										(i)the
				average reference direct support professional hourly wage rate (as defined in
				subparagraph (B)) for the State and year, exceeds
										(ii)the base-year
				average targeted direct support professional hourly wage rate (as defined in
				subparagraph (C)) for the State.
										(F)Mandatory
				employment taxes and benefitsThe term mandatory employment
				taxes and benefits means taxes under section 3111 of the Internal
				Revenue Code of 1986 (relating to the employer share of FICA taxes) and the
				employer’s share of unemployment compensation and worker’s compensation
				payments.
									(G)Wage enhancement
				incentive percentageThe term wage enhancement incentive
				percentage means—
										(i)the product of (I)
				the total direct support professional wage rate differential (as defined in
				subparagraph (E), and (II) annual rate differential percentage (as defined in
				subparagraph (A)); divided by
										(ii)the average
				reference direct support professional hourly wage rate (as defined in
				subparagraph (B)).
										(g)Inspector
				general auditThe Secretary, through the Inspector General of the
				Department of Health and Human Services, shall audit a sample from among the
				States in order to assess the effectiveness of progress made in reducing or
				eliminating the wage gap between targeted and reference direct support
				professionals through funds under this section.
							(h)GAO
				study
								(1)StudyThe
				Comptroller General of the United States shall conduct a study concerning the
				wage equalization and recruitment and retention of direct support professionals
				who are providing services and supports to individuals with
				disabilities.
								(2)ReportsThe
				Comptroller General shall submit to Congress reports, in the third and fifth
				years in which this section is being implemented, on progress made by States,
				and the impact of payments under this section, on providing wage equalization
				and in improving recruitment and retention of direct support
				professionals.
								(i)DefinitionsFor
				purposes of this section:
								(1)Direct support
				professionalThe term direct support professional
				means an individual who, whether in a supervisory or non-supervisory capacity,
				provides services and supports, as needed, to an individual with a disability
				to assist in acquiring, maintaining or enhancing skills necessary to perform
				activities of daily living or instrumental activities of daily living and
				health-related functions through hands-on assistance, supervision, or cueing.
				Such term includes, among others, individuals who may be classified as nurses
				aides, home health aides, home care aides, personal care aides and personal
				assistants, in-home support workers, homemakers, behavioral specialists,
				habilitation specialist, mental health rehabilitation technicians, independent
				living skills specialists, crisis program workers, qualified mental health or
				mental retardation professionals, and educational technicians.
								(2)Direct support
				professional wage enhancement planThe term direct support
				professional wage enhancement plan is defined in subsection
				(b)(1).
								(3)Direct support
				servicesThe term direct support services means a
				range of services and supports, provided by one or more persons, designed to
				provide support and health-related services to an individual with a disability
				to enable them to perform, acquire, maintain or enhance skills necessary to
				perform activities of daily living (ADL), instrumental activities of daily
				living (IADL) and health-related functions. Such term includes personal care
				services, consumer-directed personal assistance services, rehabilitation
				services, habilitation services, and respite care.
								(4)Individual with
				a disabilityThe term individual with a disability
				means an individual who meets (or is regarded as meeting) the criteria for
				being disabled under the supplemental security income program under title XVI.
				Such term includes an individual who, regardless of age, is eligible for and
				receiving medical assistance under this title for any benefits described in
				paragraph (i)(8).
								(5)5-year
				implementation periodThe term 5-year implementation
				period means, with respect to a State and a direct support professional
				wage enhancement plan under this section, the period of 20 calendar quarters
				beginning with the first full calendar quarter in which such plan is
				implemented in the State under this section. Each of the five
				4-calendar-quarter periods within such period shall be treated as a year for
				purposes of this section.
								(6)Reference direct
				support professionalThe term reference direct support
				professional means a direct support professional who—
									(A)is employed by a
				State or local government entity; and
									(B)provides direct
				support services to targeted individuals with disabilities under this
				title.
									(7)Targeted direct
				support professionalThe term targeted direct support
				professional means a direct support professional who—
									(A)is not employed by
				a State or local government entity; and
									(B)provides direct
				support services to targeted individuals with disabilities under this
				title.
									(8)Targeted
				individual with a disabilityThe term targeted individual with a
				disability means an individual with a disability who is eligible for and
				is receiving medical assistance under this title for personal care services
				under section 1905(a)(23), for rehabilitative services under section
				1905(a)(13), for home health care services under section 1905(a)(7), for
				intermediate care facility services for the mentally retarded under section
				1905(a)(15), for home and community-based services under a State plan option
				under section 1915(j), for self-directed personal assistance services under a
				State plan amendment option under section 1915(i), or for home and
				community-based services under a waiver approved under section 1915(c) or
				section
				1115.
								.
				(b)Conforming
			 amendmentSection 1903(a)(1) of such Act (42 U.S.C. 1396b(a)(1))
			 is amended by inserting and section 1939(f) after
			 1923(f).
			(c)Authorization of
			 planning grantsThe Secretary of Health and Human Services is
			 authorized to award State planning grants in an amount not to exceed, in the
			 aggregate, $3,000,000, in order to assist States in establishing direct support
			 professional wage enhancement plans under section 1939 of the
			 Social Security Act, as inserted by
			 subsection (a).
			
